      Case 5:19-cv-00339-BRW Document 147 Filed 03/29/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

ANTONIO C. ROBINSON,
ADC #110422                                                             PLAINTIFF

V.                       CASE NO. 5:19-CV-339-BRW-BD

ESTELLA BLAND, et al.                                               DEFENDANTS

                                     JUDGMENT

     Consistent with the Order entered today, this case is DISMISSED.

     IT IS SO ORDERED, this 29th day of March, 2021.



                                      Billy Roy Wilson_________________
                                      UNITED STATES DISTRICT JUDGE
